DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
3.        This application is a CON of 15/944,007 04/03/2018 PAT 10745609; 15/944,007 is a CIP of 15/650,458 07/14/2017 ABN; 15/650,458 has PRO 62/362,099 07/14/2016.

Election/Restrictions
4.          Applicant’s election without traverse of claims 1-4 directed to a clear brine fluid and species calcium bromide, xylitol and less than 1 ppm zinc in the reply filed on 09/10/21 is acknowledged. Accordingly, claims 5-8 directed to non-elected invention have been withdrawn. Search extended to non-elected species. Claims 1-4 have been examined.

Claim Rejections - 35 USC § 112
5.       The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.        Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          Claims 1 is indefinite for the following terms (or phrases): “density of 14 ppg or more,” “true crystallization temperature of 15 0F or less,” and “200 cps or less.” However, terms ‘more,’ and ‘less,’ are not defined in the claim 1 so as to know the metes and bounds of the claim 1. ‘More’ or ‘less’ in some cases are interpreted as limitless or unknown values. Applicants specification does not provide proper guidance about the terms ‘more,’ or ‘less.’ For example, applicants specification para [0041]-[0045]) provides several values of density, crystallization temperature and viscosities at 40 0F and still does not clarify what combinations to select. Therefore, claim 1 is indefinite. Examiner suggests to importing the limitations from specification to clarify or simply delete terms ‘more,’ and ‘less.’
         Claims 2-4 depends from rejected claim 1.
         Appropriate correction is required.

Double Patenting
7.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
8.       Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-4 of U.S. Patent No. 10745609. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 invention and patent claim 3 are directed to a clear brine fluid wherein the patented claim anticipates the claimed invention as patented claim 1 discloses a clear brine fluid having a density of 14 ppg or more, comprising water, a halide salt, and from 8 to 20 wt %, based on the combined weight of the water and halide salt, of  a crystallization suppressant blend comprising glycerol and sorbitol, wherein the weight ratio of the glycerol to sorbitol is higher than 50:50, but no higher than 80:20, and wherein the clear brine fluid has a true crystallization temperature of 15° F. or less and a viscosity at 40° F, measured as Brookfield viscosity using a #18 spindle at 60 rpm, of 200 cps or less.
           Regarding instant claim 2, patented claim 4 discloses the halide salt comprises a chloride or bromide salt of sodium, potassium or calcium, and the clear brine fluid comprises less than 1 ppm of zinc or cesium. 
          Claims 3-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-4 of U.S. Patent No. 10745609 as applied above in view of Mack (US 2018/0237679).    
          Regarding claims 3-4, patented claims do not disclose xylitol or mannitol.
         Mack discloses a brine fluid having density of 14.2 lb/gal, comprising water, a halide salt such as calcium bromide and the crystallization point-suppressors such as the blend of sugar alcohol, e.g. alditol and polyol, e.g. glycerol, wherein alditol such as sorbitol, xylitol, mannitol are functionally equivalent (para [0008], [0024], [0027], [0032], [0034]-[0035], [0039], examples, table 7). 
       It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used xylitol or mannitol of the instant claim 3 or 4 in the composition of patented claims because Mack teaches that the claimed xylitol or mannitol and the sorbitol of patented claims are functionally equivalent and it is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose, see MPEP § 2144.06; In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).

Allowable Subject Matter
9.       The following is a statement of reasons for the indication of allowable subject matter:  Closest prior art is Mack (US 2018/0237679). 
           Claim 1 require a clear brine fluid having a density of 14 ppg or more, comprising water, a halide salt, and from 8 to 20 wt%, based on the combined weight of the water and halide salt, of a crystallization suppressant blend comprising glycerol and a C4-6 alditol, wherein the weight ratio of the glycerol to the C4-6 alditol is higher than 50:50, up to 80:20, and wherein the clear brine fluid has a true crystallization temperature of 15°F or less and a viscosity at 40°F, measured as Brookfield viscosity using a #18 spindle at 60 rpm, of 200 cps or less.


Conclusion
10.      Claims 1-4 are currently not allowed (please See 112 and double patenting rejections).
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1768